ALLOWANCE
Election/Restrictions
The restriction requirement between Species I-II, as set forth in the Office action mailed on 09/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 10, directed to non-elected Species is no longer withdrawn from consideration because the claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Amendment to the Specification
The Amendment to the Specification filed on 05/20/2021 has been entered.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sasha Mandy on 05/31/2021.
Amend claims as follows:
1.	(Currently Amended) An annular heat shield arrangement of a combustor, the combustor comprising an inner liner and an outer liner, each of the inner liner and the outer liner comprising annular heat shield assemblies, any one of the annular heat shield assemblies  comprising:
, the first lateral edge face and the second lateral edge face extending axially from an upstream edge to a downstream edge, a first overlap joint portion being defined at the first lateral edge face, a second overlap joint portion being defined at the second lateral edge face, 
wherein the first overlap joint portion of a first of the heat shield segments and the second overlap joint portion of a second of the heat shield segments are complementary to form an  extending from the upstream edge to the downstream edge between the first and the second of the heat shield segments,
wherein the first and the second of the heat shield segments define one of a plurality of pairs of the heat shield segments of one of the annular heat shield assemblies, a first set of the plurality of pairs forming a part of the inner liner and a second set the plurality of pairs forming a part of the outer liner,
 the first set of the plurality of pairs and the second set of the plurality of pairs annular overlap between two of the annular heat shield assemblies, and 
wherein the overlap joint on the first set of the plurality of pairs f is circumferentially offset from the overlap joint on the second set of the plurality of pairs
2. 	(Currently Amended) The annular heat shield arrangement according to claim 1, wherein the annular overlap
3. 	(Currently Amended) The annular heat shield arrangement according to claim 2, wherein the annular overlap
 annular overlap 
5. 	(Original) The annular heat shield arrangement according to claim 4, wherein the throughbores are in tabs projecting radially relative to the annular contact area.  
6. 	(Original) The annular heat shield arrangement according to claim 4, including one of said throughbores 
7. 	(Original) The annular heat shield arrangement according to claim 1, wherein the heat shield segments are monoblock panels of ceramic matrix composite.  
8. 	(Currently Amended) The annular heat shield arrangement according to claim 1, wherein the heat shield segments have an inner face oriented toward the axis and an opposed outer face oriented away from the axis, and wherein the first overlap joint portion and the second overlap joint portion are entirely within projections of planes of the inner face and/or the outer face.  
9. 	(Currently Amended) The annular heat shield arrangement according to claim 8, wherein the first overlap joint portion and the second overlap joint portion include a bevel.  
10. 	(Original) The annular heat shield arrangement according to claim 8, wherein the overlap joints are half lap joints.  
11. 	(Original) The annular heat shield arrangement according to claim 1, wherein the heat shields segments of any one of the annular heat shield assemblies are the same.
21. 	(Currently Amended) The annular heat shield arrangement according to claim 1, wherein the heat shield segments have an inner face facing toward the axis and an opposed outer face facing away from the axis, the first overlap joint portion and the second overlap joint portion being free of projections extending radially past the inner face and/or the outer face.  
22. 	(Currently Amended) The annular heat shield arrangement according to claim 1, wherein the overlap joint is free of interconnections between the first overlap joint portion and the second  portion, the overlap joint formed by abutment between the first overlap joint portion and the second overlap joint portion.  
23. 	(Cancelled) 
24. 	(Cancelled)
Allowable Subject Matter
Claims 1-11, 21 and 22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741